Citation Nr: 1508746	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-09 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo Education Center


THE ISSUE

Entitlement to retroactive payment of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from July 1972 to January 1976.  The Appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 decision of the Department of Veterans Affairs (VA) Education Center in Buffalo, New York.  Jurisdiction over this claim has been subsequently transferred to the RO in Roanoke, Virginia.   

The Appellant testified at a hearing before the Board in July 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Appellant was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Appellant's claim, as well as the reasons why the Appellant felt entitled to the benefits sought.  Neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDINGS OF FACT

1.  The Veteran was awarded a 100 percent disability rating for a service-connected disability and basic eligibility to DEA benefits, both effective May 20, 2002, in a May 2003 rating decision. 

2.  The Appellant's education was completed in 2006.  

3.  The Appellant's application for DEA benefits was received by VA on October 19, 2012.  

CONCLUSION OF LAW

The criteria for retroactive payment of DEA benefits are not met.  38 U.S.C.A. §§ 3512, 5113 (West 2014); 38 C.F.R. § 21.4131 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that she should receive retroactive payment under DEA for an educational program for the period of June 2002 to June 2006.

Retroactive payment for DEA benefits may be awarded in certain circumstances.  38 U.S.C.A. §§ 3512, 5113; 38 C.F.R. § 21.4131.  Generally, DEA benefits are paid when an education program commences if a claim is received within one year of commencing an education program.  38 C.F.R. § 21.4131(d).  An eligible person's application for DEA benefits will be considered as filed on his or her eligibility date if, among other requirements, the eligible person files an original application with VA within one year of the initial rating decision.  38 C.F.R. § 21.4131(e)(2).

The Appellant reports that she was enrolled as a student at Strayer University June 2002 to June 2006.  Her original application for DEA benefits was received by the VA on October 19, 2012.  On her application, she requested retroactive benefits, with the understanding that the statutory window to submit her application had closed.  The Board finds that the Appellant's original claim was not received within one year of entering an educational program.  

The RO awarded the Veteran a 100 percent disability rating and basic eligibility for DEA benefits in a May 19, 2003 rating decision.  At that time, the RO assigned an effective date of May 20, 2002 for each award.  The Veteran was notified of the decision in a June 12, 2003 letter.  This letter clearly explains that the Veteran was entitled to basic eligibility to DEA benefits and this was established from May 20, 2002.  A VA pamphlet 22-73-3, "Summary of Education Benefits" was enclosed in the letter.  This pamphlet explained the program and had a VA-Form 22-5490 enclosed in order to facilitate the Veteran's ability to use this benefit.  

Using the date of the initial rating decision, the Appellant had until June 12, 2004 in which to submit a claim.  The Appellant contends that she and Veteran were uninformed about their benefit rights and eligibility.  See April 2013 VA-Form-9.  However, as noted above, there was information included in the Veteran's June 2003 notification letter regarding his benefits and how they could be claimed.  The Appellant also asserts the she should be entitled to retroactive benefits; however, due to the late filing of her DEA application the Appellant is not entitled to retroactive benefits.  

The Appellant's representative in the August 2014 Informal Hearing Presentation requested that the Board remand this claim in order to request the RO in Roanoke to look for certain documents indicating that the Veteran and the Appellant attempted to file for benefits in 2004, 2005, 2008, or 2009.  The Board has thoroughly reviewed the Veteran's file and it appears to complete and intact.  Significantly, on her January 2013 Notice of Disagreement, the Appellant indicated that they were given inaccurate filing information that prohibited them from properly engaging in the claim process.  Similarly, in the April 2013 Substantive Appeal, the appellant indicated that while they twice previously attempted to claim benefits Ms. White told them that the Appellant was ineligible and "never provided us with the proper form or application process."  She further noted that "Prior to October 2012 I was unaware of my rights, the VA process, or the VA Form 22-5490."  In other words, reading the record as a whole reflects that the appellant never physically filed a claim prior to October 2012, rather she had inquired as to her eligibility and was regretfully misinformed.  The record does include inquiries about DEA benefits for the Veteran's spouse S. in 2007, for his son A. in 2008, and his daughter M. in 2010.  The Appellant further had testified that it was possible that it was an issue of her father not processing the paperwork himself.  In light of the above, the Board is of the opinion that the remand would not be fruitful and not requesting such remand would not prejudice the Veteran or the Appellant.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim).

To the extent to which the Appellant claims that she was misled by a "Ms. White," the Court has also held that since payment of government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  Any contention that VA misinformed the Veteran or the Appellant fails as a matter of law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management v. Richmond, 496 U.S. 414 (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that an appellant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  In other words, even assuming the Appellant was misinformed by VA officials, the Board is without legal authority to grant the claim on this basis.

Accordingly, while the Board is sympathetic to the Appellant and her particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written. 38 U.S.C.A. § 7104(c).  The Courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The June 2003 notice letter enclosed a VA Pamphlet 22-73-3, which explains DEA benefits, and a VA Form 22-5490, the application for DEA benefits.  These materials do not indicate that retroactive benefits may be available.  The governing regulation does not provide a time limit of one year from notice that retroactive benefits may be available, but from the initial rating decision.  The Board is required to apply the regulations as written.  While VA tries to make concerted efforts to notify individuals of their potential entitlement to VA benefits, there is no express or implied provision in law under which VA is absolutely obligated to provide personal notice of a potential benefit to each and every one who might be potentially eligible.  Erspamer v. Brown, 9 Vet. App. 507, 509-10 (1996) (retroactive DEA payments not warranted where claimant began and completed education many years before filing an original application); see also Pfau v. West, 12 Vet. App. 515, 516 (1999) (equitable relief denied for retroactive DEA benefits where claimant did not actively pursue a claim).  

The appeal must be denied based on the uncontested facts of the date of the initial rating decision and the date of the Appellant's original application for DEA benefits.  There simply is no provision of law in which the Board may grant the Veteran the benefits sought.  Accordingly, the claim for retroactive DEA benefits must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Duty to Notify and Assist

Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2014) are not for application.  Any error by VA in compliance with the duties to notify and assist can have no effect on the outcome of the case.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (VA assistance not required where there is no reasonable possibility of substantiating the claim); 38 C.F.R. §§ 21.1031, 21.1032 (2014). 



ORDER

Entitlement to retroactive payment of DEA benefits is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


